 Case 17-10167         Doc 64   Filed 10/11/18     Entered 10/11/18 09:36:02       Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF LOUISIANA

IN RE: BENJAMIN L WHITE, JR.                                       CASE NO. 17-10167
                                                                   CHAPTER 13


                                      CONSENT ORDER

       Considering the Motion for Relief filed on behalf of SPECIALIZED LOAN SERVICING,

LLC ("Creditor"), the agreement between the parties, and applicable law; and further considering:

Since the motion for relief filing, the Debtor, BENJAMIN L WHITE, JR., has paid to Creditor,

$2,798.00. Creditor had $958.07 in unapplied funds at the time of motion for relief was filed.

Creditor utilized these funds totaling $3,756.07 to apply the post-petition monthly mortgage

payments for September 2017 through and including October 2017 in the amount of $1,420.65

each, leaving $914.77 in unapplied funds. Creditor acknowledges receipt of said payment in the

amount of $2,798.00;

       IT IS ORDERED that the Debtor's attorney shall file a Modified Chapter 13 plan within

fifteen days of this order. Said plan is to include the post-petition arrears of $16,310.27, which

represents the November 2017 through March 2018 post-petition payments in the amount of

$1,420.65 each, and April 2018 through and including October 2018 post-petition payments in

the amount of $1,445.97 each, less unapplied funds of $914.77, showing a total arrearage claim

of $16,310.27.

       IT IS FURTHER ORDERED that the debtor shall thereafter pay the regular monthly

mortgage payments on a timely basis in accordance with the note and mortgage beginning with the

November 01, 2018 installment in the amount of $1,445.97.

       IT IS FURTHER ORDERED that in the event the Debtor fails to abide by this Consent

Order, the Modified Chapter 13 Plan or to hereafter timely make the payments to Creditor, then



                                           Page 1 of 2
 Case 17-10167        Doc 64     Filed 10/11/18      Entered 10/11/18 09:36:02        Page 2 of 2



Creditor shall be entitled to ex parte relief from the automatic stay after the following:

(a) Creditor provides notice of default to debtor and Debtor's counsel which provides that the

Debtor shall cure within 10 days, (b) Debtor fails to cure the default, and (c) Creditor files, at

least 30 days after the default, an ex parte motion for relief with supporting affidavit of an officer

or employee of Creditor establishing such default and provides notice to the debtor and Debtor's

counsel. The ex parte relief order will allow Creditor to foreclose on the property more fully

described in the mortgage filed in the record hereof, and which property bears the municipal address

of 4065 Shady Ridge Drive, Zachary, Louisiana 70791. This order shall survive until vacated, this

case is dismissed, or converted to another Chapter under Title 11 of the United States Code.

       Baton Rouge, Louisiana, October 10, 2018.

                                    s/ Douglas D. Dodd
                                   DOUGLAS D. DODD
                           UNITED STATES BANKRUPTCY JUDGE



DEAN MORRIS, L.L.C.                                 Rena L. Hester
1820 Avenue of America                              Attorney at Law
P. O. Box 15270                                     P.O. Box 74240
Monroe, LA 71207-5270                               Baton Rouge, LA 70874-4240
(318) 388-1440


By: /s/ Jason R. Smith                              By: /s/ Rena L. Hester
Jason R. Smith (Bar # 34981)                        Rena L. Hester
Attorneys for Creditor                              Attorney for Debtor




                                             Page 2 of 2
